UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6283



RICHARD L. MASSEY, JR.,

                                             Plaintiff - Appellant,

         versus

WILLIAM L. SMITH; RONALD HUTCHINSON; RICHARD
SINGLETARY; CONWAY BAILEY; CAPTAIN JOHNSON;
CAPTAIN RUELIN; GLORIA RICHMOND; GOLSON;
CHESTER, Correctional Officer II; COLLICK,
Correctional Officer II; PAUL REYNOLDS;
DOROTHEA DAVIS, Correctional Officer II;
SEWALL SMITH; LIEUTENANT PRICE; WEST, JR.,
Correctional Officer II; RICHARD LANHAM, Com-
missioner; KEVIN FORTSON, Sergeant; OFFICER
OLIVER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
1099-L)

Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Richard L. Massey, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Audrey J. S. Carrion, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Massey v. Smith, No. CA-95-1099-L (D. Md. Jan. 23, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2